Citation Nr: 1500145	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable rating for nephrolithiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from April 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claim was previously remanded by the Board in April 2013.  Specifically, the RO/AMC was to request that the Veteran's private otologist, Dr. J.M., provide audiometric results of his September 2012 treatment session.  Also, it was to be determined whether the Veteran's otologist obtained speech discrimination scores using the Maryland CNC speech recognition test, and if so, these scores were to be provided.  In addition, the RO/AMC was asked to request any records identified by the Veteran regarding treatment for his nephrolithiasis.  

The record reflects that the AMC sent a letter to Dr. J.M. in May 2013.  Specifically, Dr. J.M. was asked to provide audiometric results in decibels (dB) of the Veteran's September 2012 treatment session.  If it was determined that speech discrimination scores using the Maryland CNC speech recognition test were also obtained at the September 2012 treatment session, these scores were also to be provided.  The record does not contain a response from Dr. J.M.  The Veteran was also contacted in May 2013 and asked to identify any medical treatment received from private physicians or hospitals, and, provide VA with a VA Form 21-4142 for each non-VA provider.  The record does not contain a response from the Veteran or any private treatment provider.  

In August 2013, VA received a statement from the Veteran.  He requested that while VA was previously unable to obtain the additional evidence from his treating doctors that VA again attempt to obtain this evidence.  In the alternative, he was to be notified if VA was unable to obtain these records to allow him to try and locate these records.  There is no indication in the record that an additional attempt was made to obtain these records or that the Veteran was notified of their unavailability.  As such, the Board finds that the Veteran should again be provided an opportunity to identify his records of private treatment and, if necessary, provide VA with any evidence he can obtain.  Any negative response from a private treatment provider should be clearly documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be asked to provide the names, addresses and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his nephrolithiasis and claimed related problems since 2010, including the private medical providers who performed surgery on his adrenal gland in February 2010 and performed surgery for his pancreatic neoplasm in March 2012.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  He should specifically be informed that he may submit any relevant evidence in his possession to VA.

2.  The Veteran's private otologist, Dr. J.M., should again be asked to provide audiometric results in decibels of his September 2012 treatment session.  If it is determined that speech discrimination scores using the Maryland CNC speech recognition test were also obtained at the September 2012 treatment session, these scores should be provided as well.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  He should specifically be informed that he may submit any relevant evidence in his possession to VA.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




